Citation Nr: 9929376	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-04 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable evaluation for fungus 
disorder of the left foot and toenails.

3.  Entitlement to an increased evaluation for 
chorioretinitis with blindness of the left eye, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in October 1997, January 1998 and April 
1998 by the Columbia, South Carolina, Regional Office (RO).

During a hearing held at the VA Central Office in April 1999, 
the veteran raised the issues of entitlement to an increased 
evaluation for service connected anxiety and consideration of 
an extraschedular rating.  These issues have not yet been 
adjudicated by the RO, and are therefore referred to the RO 
for appropriate action.


REMAND

I.  Service Connection

Certain development is mandated even before VA adjudicators 
consider whether a claim is well grounded.  Here, the 
veteran's service medical records (SMRs) were forwarded from 
the National Personnel Records Center to the RO in 1963 and 
were before the RO at the time of an October 1963 rating 
decision.  The Board referred to the SMRs as evidence in 1964 
decision.  The RO listed the SMRs as evidence in a July 1998 
statement of the case.  The SMRs appear to have been 
dissociated from the VA claims folder and are currently 
unavailable.  Instead, another veteran's SMRs are in an 
envelope in the claims folder bearing this veteran's name.   

The veteran contends that he incurred hearing loss as a 
result of acoustic trauma in service and that SMRs will also 
show that he was evaluated for problems with his ears.  Thus 
the SMRs are very important to the adjudication of this case.  

Postservice medical evidence includes a VA outpatient 
treatment note dated in April 1999 which contains a diagnosis 
of bilateral high frequency sensorineural hearing loss 
consistent with hearing loss seen secondary to loud noise 
exposure.  The examiner noted that given the veteran's 
history, the noise exposure most likely occurred while in the 
service.  Although the physician's statement supports the 
veteran's claim, complete treatment records from hospitals or 
doctors who have provided treatment would be useful in 
ascertaining the course of the veteran's disability.  To that 
end, an attempt to identify all other providers of treatment 
should be made and any additional treatment records should be 
obtained.

II.  Increased Ratings

The veteran contends that his service-connected 
chorioretinitis and skin disorder are more disabling than 
their current ratings reflect.  These claims are well 
grounded.

A VA examination in February 1998 showed thickening of nine 
of the veteran's toenails with associated onycholysis and 
subungual debris, consistent with onychomycosis.  In 
addition, there was evidence of mild tinea pedis.  In a 
statement received in April 1998 the veteran expressed 
dissatisfaction with the February 1998 examination.

The Board finds that the February 1998 VA examination was not 
sufficiently detailed to be adequate for rating purposes.  
Specifically, the examination report did not provide a 
complete description of the skin lesions or state whether 
there was any exfoliation, exudation or itching present.  
Evidence of the presence or absence of such symptomatology is 
necessary for adjudication of the veteran's increased rating 
claim for his service-connected skin disorder.  See 38 C.F.R. 
§ 4.118.  The Board notes that the veteran was not questioned 
in depth about these factors.  

The veteran has testified that his skin condition continues 
to grow in severity.  He reported that his feet sweat, burn 
and itch and that he sometimes must change socks and shoes 
twice during the course of a day.  His wife has testified 
that the veteran is embarrassed by his skin rash and that it 
sometimes is foul-smelling.  Hence, another VA examination is 
indicated.

The veteran's 30 percent rating for left eye disability has 
been in effect for more than 20 years and is protected.  
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (1999).  
The  service-connected left eye disability is currently rated 
under the provisions of 38 C.F.R. § 4.84a, Code 6006, which 
provides that retinitis will be rated for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  

A March 1996 report from a private physician shows the 
veteran's best corrected visual acuity was 20/40-in the left 
eye and 20/20- in the right.  There was evidence of a dense 
hyperpigmented, macular scar on the left which appeared 
inactive.  Also of record is an April 1998 VA outpatient 
treatment record which is largely illegible, but appears to 
note the veteran's complaints of decreased vision and history 
of chorioretinitis.  

While the examination reports note the veteran's visual 
acuity, there was no visual field testing accomplished in a 
form necessary for rating under the pertinent provisions of 
the rating schedule.  38 C.F.R. §§ 4.75 to 4.84,a (1999).  
Additionally, no mention was made as to the level of overall 
impairment due to routine pain or rest requirements, as well 
as the severity of reported episodic incapacity.  Hence, 
another VA eye examination is indicated.  

Accordingly, the case is remanded for the following.

1.  The RO should remove from the claims 
file the misfiled SMRs belonging to a 
different veteran and arrange for an 
exhaustive search for this veteran's 
SMRs.  All documents obtained should be 
associated with the claims folder.  If 
the SMRs are irretrievably lost, it 
should be so certified.

2.  The RO should obtain any additional 
VA outpatient or private treatment 
records pertaining to treatment of the 
veteran's service-connected skin 
condition and left eye disability from 
1998 to the present.  The RO should ask 
the veteran to identify any physicians 
and/or medical facilities who provided 
him treatment or evaluation, including 
audiometric testing, for hearing loss 
since service.  If testing was ever 
performed for employment or for any other 
purpose, the results should be obtained..  

3.  The veteran should be scheduled for a 
VA dermatology examination.  All 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  The veteran's 
complaints should be recorded in detail.  
The examination report should include a 
detailed account of all manifestations 
present.  Specifically, mention should be 
made as to the presence and severity of 
exudation, itching, lesions, 
disfigurement, or any other 
manifestations of the disability outlined 
in the pertinent rating criteria.  It is 
essential that the claims folder be 
provided to the examiner for use in study 
of the case.  

4.  The veteran should be scheduled for a 
VA ophthalmology to determine the current 
severity of his chorioretinitis with left 
eye blindness.  The examiner should 
specifically indicate whether there is 
active pathology.

5.  The veteran should be referred for VA 
ear and audiological examinations, to 
ascertain the current status and likely 
etiology of any defective hearing.  
Audiometric testing should be performed 
and all findings should be reported in 
detail.  The examiners should obtain a 
detailed history regarding acoustic 
trauma exposure.  On the basis of current 
examination findings and information in 
the file, the examiner should express an 
opinion whether any current hearing loss 
is related to acoustic trauma during 
service.  The rationale for any opinion 
must be given.  The examiner should also 
comment on the April 1999 VA treatment 
record.  It is imperative that the claims 
file be available to the examiner for 
review.

6.  After the development requested above 
is completed, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


